 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case e (Modified)

 

 

UNITED STATES DISTRICT COURT DEC - 3 2019
SOUTHERN DISTRICT OF CALIFORNIA n=
CLERK US DISTRIC] COURT

United States of America JUDGMENT TNSA-CRIMEN BAS CASE: Cputy
/ Vv. . (For Offenses Committe : ;

Case Number: 19cr3690-FAG

 

 

 

 

 

Jaime Moreno-Lorenzo

Lauren J. Clark

Defendant's Attorney

REGISTRATION NO. 88677298

THE DEFENDANT: .
XI pleaded guilty to count(s) 1 of the Superseding Information

L! was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s) .
&]. Count(s) 1 of the Information dismissed on the motion of the United States. —
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

z TIME SERVED - oO days

I Assessment: $10 WAIVED & Fine: WAIVED

XJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in-the defendant's economic circumstances.

December 3, 2019
Date of Imposition of Sentence

Ue bod

HONORABLE F. A. GOSSETT III .
UNITED STATES MAGISTRATE JUDGE

 

_ Clerk’s Office Copy , | oe --19¢r3690-FAG

 
